Resettled order entered January 31, 1969, directing a hearing before a Referee on the issue of the alleged partiality on the part of arbitrators and holding motion to confirm an arbitrators’ award and cross motion to vacate the award in abeyance, unanimously reversed, on the law, with $30 costs and disbursements to petitioners-appellants, the motion to confirm the award granted and the cross motion to vacate the award denied. The charge of partiality leveled against one of the three arbitrators is founded not upon any personal misconduct, 'bias or lack of fairness in the performance of his duties, nor upon any professional or personal relationship with any of the parties to the arbitration, but is attributed solely to the acts and associations of others. The respondents’ allegations in this regard, raised for the first time on a motion to confirm the award, are insufficient to warrant interference with the award. On the record, moreover, respondents otherwise failed to demonstrate the existence of grounds upon which- vacatur of the award may be predicated. (Matter of Shevell [Besen], 29 A D 2d 751, Matter of Provenzano [MVAIC], 28 A D 2d 528; Federal Pacific Elec. Co. v. Rao Elec. Equip. Co., 15 A D 2d 456.) The appeal from the original order of January 10, 1969 is dismissed as academic. That order was superseded by the resettled order. Concur—• Stevens, P. J., Capozzoli, Tilzer and Nunez, JJ.